Title: To James Madison from Nathaniel Gorham, 16 April 1789
From: Gorham, Nathaniel
To: Madison, James


My Dear Sir
Charles Town April 16 1789
Your election to a seat in the new Goverment I think you can entertain no doubt was pleasing to me. I sincerly hope your attendance will be as pleasant to yourself as beneficial to your Country. It is suggested here that you intend to pass a short Resolve requesting the several States to collect a Revenue for you intill you can have time to digest & prepare a system. Suffer me to suggest for your consideration whether a plan like the foregoing will not have a tendency to lessen the dignity of Government. It appears to me that one of the greatest mistakes the old Government ever made was the frequent applications to States and in some instances when there was no real necessity for it; the Congress itself having sufficent power in the case—the consequence was that at length they became afraid to use some of their Constitutional Powers. It appears to me that the loss of one or two Months collections although in a favorable season is not an object to induce a departure from a dignified conduct—besides I think a Resolve like the one I have heard mentioned would infringe the Presidents prerogative—this ought carefully to be avoided at the outset. It has allways appeared to [me] that Parliamentary forms should be observed as much as possible and that all you[r] doings except in some trivial case should be in the form of an act rather than a Resolve—the latter being a kind of slovenly practise of doing business, which has for the sake of expedition or to serve a purpose crept into use in the Legislatures of America—but I belive seldom or never known in G Britain. You know the State Legislatures will encroach upon the National Government where ever they can—be carefull therefore how you set out. Excuse my suggestions mention not my name as having written on the subject—& belive me to be Your sincere Friend & Humble sert
Nathaniel Gorham
